Citation Nr: 1244182	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-26 987	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for a right rotator cuff injury. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for abdominal pain to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for memory loss to include as due to an undiagnosed illness.

6.  Entitlement to service connection for fatigue to include as due to an undiagnosed illness.

7.  Entitlement to service connection for muscle loss to include as due to an undiagnosed illness.

8.  Entitlement to an initial compensable rating for a left hernia scar. 

9.  Entitlement to an initial compensable rating for burn scars of the left shoulder. 


10.  Entitlement to an earlier effective date for service connection of a left hernia scar. 

11.  Entitlement to an earlier effective date for service connection of burn scars of the left shoulder. 

12.  Entitlement to total disability rating for compensation based on individual unemployability. 

REPRESENTATION

Veteran represented by:	Kenneth LaVan, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1989 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).






While on appeal in a rating decision in July 2009, the RO granted service connection for posttraumatic stress disorder to include insomnia and assigned an initial rating of 30 percent, effective from April 3, 2006.  The RO granted service connection for a 2nd degree burn scar on the left side of the neck and assigned an initial rating of 10 percent, effective October 2, 2002.  With the grant of service connection and without a record of disagreement with the assigned ratings and the effective dates, the claim of service connection for posttraumatic stress disorder to include insomnia and the claim of service connection for a 2nd degree burn scar on the left side of the neck are no longer in appellate status. 

In a rating decision in December 2009, the RO denied service connection for a skin rash.  After the Veteran was notified on the rating decision and of his right to appeal, without a record of disagreement with the rating decision, the claim has not been developed for appeal. 

In November 2011, the Veteran appeared at a hearing before the under signed Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The claims of service connection for a right shoulder disability, a left knee disability, a low back disability, and abdominal pain, memory loss, fatigue, and muscle loss due to an undiagnosed illness, as well as the claims for increases for scars and the claim for a total disability rating for compensation based on individual unemployability are REMANDED to RO.


FINDINGS OF FACT

1.  The claim of service connection of a left hernia scar was received by VA on October 2, 2002, and there is no formal claim, informal claim, or written intent to file a claim for service connection before October 2, 2002.




2.  The claim of service connection for burn scars of the left shoulder was received by VA on October 2, 2002, and there is no formal claim, informal claim, or written intent to file a claim for service connection before October 2, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 2, 2002, for the grant of service connection for a left hernia scar have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012). 

2.  The criteria for an effective date earlier than October 2, 2002, for the grant of service connection for burn scars of the left shoulder have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 





Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudciation VCAA notice in October 2002 on the underlying claims of service connection.  Where, as here, service connection has been granted and the effective date has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. 

Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an earlier effective date following the initial grant of service connection.  Dingess, 19 Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service treatment records and VA records and afforded the Veteran VA examinations. 

A medical examination is not needed to decide the claim for earlier effective dates.



As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The effective date for an award of service connection based on an original claim, is the day following separation from active service if the claim is received within one year after separation from service, otherwise, the date of receipt of the claim. 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400.  

The Veteran was separated from service in August 1995.  The first communication of record from the Veteran was the Veteran's formal application for VA disability compensation, which was received by VA on October 2, 2002.  In the application the Veteran indicated that he had not previously filed a claim with VA. 

In a rating decision in April 2007, the RO granted service connection for a left hernia scar and for burn scars of the left shoulder, effective from October 2, 2002, the date of receipt of the claims. 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199   (1992). 

Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a). 


Although the Veteran asserts that he filed his claims of service connection in 1998, there is no record of a communication from the Veteran before October 2002, more than one year after the Veteran's separation from service in 1995. 

Under 38 U.S.C.A. § 5110, the effective date for service connection cannot be earlier than the date of receipt of the application, unless an application is received within one year from discharge from service.  Here, the Veteran did not file a claim within one year of separation from service, that is, between August 1995 and August 1996.  Accordingly, the effective date cannot be earlier than the date of receipt of the application, that is, October 2, 2002.  

While the Veteran asserts that he filed a claim with VA in 1998, there is no record of the filing in the Veteran's file.  And the Veteran did state in his application in October 2002 that he not previously filed a claim with VA.  

And there is no record of written evidence of intent by the Veteran or his representative to file a claim of service connection before October 2002.  

Based on the foregoing, the RO assigned the earliest effective date legally permitted for the grant of service connection, which is the date of receipt of the Veteran's claims filed October 2, 2002.  

For the above reasons, the RO assigned the correct effective date for the award of service connection and an effective date earlier than October 2, 2002, is not warranted.
ORDER

An effective date before October 2, 2002, for the grant of service connection for a left hernia scar is denied. 

An effective date before October 2, 2002, for the grant of service connection of burn scars of the left shoulder is denied. 



REMAND

On the claims of service connection disabilities of the right shoulder, left knee, and low back, the Veteran was scheduled for a VA examination in June 2009.  Although the Veteran reported for X-rays in May 2009, the Veteran stated that he was not aware that a VA examination was scheduled in June 2009.  The Veteran was subsequently informed by VA that he had failed to show for his examination.  As a VA examination is necessary to decide the claims, and as good cause for failure to report for the examination is shown (lack of notice), the examination should be rescheduled.  

On the claims of service connection for abdominal pain, memory loss, fatigue, muscle loss, including as due to an undiagnosed illness.  As the Veteran has not been afforded a VA examination to determine whether his symptoms constitute an undiagnosed illness, further development under the duty to assist is needed. 

On the claims for increase for a left hernia scar and for burn scars of the left shoulder, the Veteran asserts that his scars cause pain and limitation of motion, but functional loss due to pain was not adequately described on VA examination in December 2008.  As there is a need to verify the current level of disability, a reexamination under 38 C.F.R. § 3.3279(a) is needed. 

In November 2011 at the Veteran's hearing, the Veteran raised the claim for a total disability rating for compensation based on individual unemployability.  Where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability, the claim is not a separate claim, but a part of a claim for increase, which requires additional development.  Rice v. Shinseki, 22 Vet. App. 447 (2009)






Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that:

a).  The current right shoulder disability is due to an injury in service;

b).  The current left knee disability is due to an injury in service; and 

c).  The current low back pain is due to an injury in service.   

For the purpose of the examination, the VA examiner is asked to consider that the Board finds the Veteran as a lay person competent to describe an injury and symptoms of an injury in service, which are consistent with the circumstances of service, that is, the Veteran served in a combat, regardless of the lack of contemporaneous medical evidence.   

The Veteran's file must be made available to the VA examiner for review. 








2.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability about 50 percent), or less likely than not (probability less than 50 percent), that the Veteran has an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by symptoms such as abdominal pain, memory loss, muscle loss, and fatigue.  

The Veteran's file must be made available to the VA examiner for review.  

3.  Afford the Veteran a VA examination to determine the severity of the hernia scar and burn scars of the left shoulder. 

4.  After the above development, adjudicate the claims to include the claim for a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(a) or (b).  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


